DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 18-20, in the reply filed on 7/20/21 is acknowledged.  Note that in light of the amendment, claims 18-20 are rejoined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, line 7: The claim recites processing, with the ischemic event prediction neural network, the first neural network input "with a neural network".  This second mention of "with a neural network" is either redundant with the ischemic event prediction neural network, or unclear if it may broaden to any neural network.  Examiner suggests deleting "with a neural network".
	Claim 18: Same issue as claim 1 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterling (US 2016/0091499).
 	Regarding claims 1, 5, 8, 18, Sterling discloses the same invention as claimed, including a computer-implemented method for predicting an ischemic event (Paragraphs 2, 57: including stroke) comprising receiving by an ischemic event prediction neural network (Paragraph 180) a first neural network input representing an ECG recording of a subject mammal (Paragraphs 38, 111: additional biomedical information used can include ECG), and processing with the neural network the first neural network input to generate a prediction of an ischemic event for the subject mammal, wherein the prediction indicates a likelihood that the subject mammal will experience the ischemic event within a predefined time interval from the time when the ECG recording was made (abstract; Paragraphs 2, 7-8, 17: prediction of event within a 1 to 5 year time period).
 	Regarding claims 6-7, Sterling discloses the ischemic event may be a stroke, or transient ischemic attack (Paragraph 88).

Allowable Subject Matter
Claims 2-4, 9-10, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Annoni (US 2018/0153476) shows predicting risk of imminent stroke using blood pressure via an ECG signal and neural networks.
Lederman (US 2018/0249967), Nagale (US 2018/0153477), Wainright (US 2018/0353084) show predicting risk of stroke via a neural network using a variety of signals including possibly ECG signals.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792